190 S.W.3d 433 (2006)
STATE of Missouri, Respondent,
v.
Albert DAVIS, Appellant.
No. WD 64723.
Missouri Court of Appeals, Western District.
March 21, 2006.
Motion for Rehearing and/or Transfer Denied May 2, 2006.
Application for Transfer Denied May 30, 2006.
Ruth Sanders, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before HARDWICK, P.J., BRECKENRIDGE and SPINDEN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 2, 2006.


*434 ORDER

PER CURIAM.
Albert Davis was convicted by jury of second-degree murder, forcible sodomy, and forcible rape. On appeal, he contends the court erred in excluding evidence pursuant to the rape shield statute, Section 491.015, RSMO 2000.
Upon review of the briefs and the record, we find no error and affirm the convictions. We have provided the parties with a memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).